Case 1:20-cv-04813-AMD-CLP Document 1-2 Filed 10/08/20 Page 1 of 10 PageID #: 10




                    EXHIBIT “A”




 4852-7272-0689.1             LEWIS BRISBOIS BISGAARD & SMITH LLP
                    77 Water St., Suite 2100  New York, New York 10005  (212) 232-1300
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                                               INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     2 of 10 PageID #: 11
                                                                               NYSCEF: 11/06/2019



              SUPREME                   COURT               OF           THE         STATE                  OF      NEW           YORK                         Index                   No.:
              COUNTY               OF         KINGS                                                                                                           Date                Filed:
              -------------------------------------x
              BORIS           KHANIMOV,                                                                                                                        Plaintiff                           designate

                                                                                                                                                              KINGS              County                     as

                                                                               Plaintiff,                                                                      the           place      of                  trial


                                               -against-                                                                                                       SUMMONS


              THE        HOME                DEPOT,                INC.             AND               HOME          DEPOT                                      The           basis                 of       venue

              U.S.A.,                   INC.                                                                                                                   is        plaintiff's
                                                                                                                                                              residence:
                                                                                                                                                               84-18                  Daniels                   Street

                                                                          Defendants.                                                                         Brooklyn,                           New           York
              -------------------------------------x

         To        the        above                   named               Defendants:


                          YOU           ARE           HEREBY                   SUMMONED                       to        answer                  the           complaint                           in       this
         action               and              to          serve               a     copy              of          your           answer,                     or,            if         the            complaint
         is        not        served                       with            this             summons,                         to        appear                 in         this                action               by
         serving                   a         notice                 of         appearance,                              on        the           Plaintiff's                                  Attorney(s)
         within               20             days            after                 the           service                  of           this            summons,                         exclusive                         of
         the    day                of          service                     (or           within                    30     days                after                the            service                  is
         complete                       if          this            summons                      is         not         personally                            delivered                           to       you
         within               the              State                of       New            York);                  and           in          case            of         your                failure                 to
         appear               or             answer,                     judgment                      will             be        taken                against                        you         by       default
         for            the        relief                    demanded                       in         the          complaint.


         Dated:               October                        25,          2019


         Defendant's                             Addresses:                                                                       ERI             H.               RE             ,     ESQ.
                                                                                                                                  A           orney                fo                   aintiff


         THE            HOME            DEPOT,                    INC.
         550         Hami1ton                         Avenue                                                                                                       H       GREEN
         Brooklyn,                           New           York           11232                                                   Post            Off,ice                  Address
         -and-                                                                                                                                                                                           16*
                                                                                                                                  295          Madison                     Avenue,
         C/O            CORPORATION                            SERVICE                                                            New          York,                   New            York             10017
         COMPANY
         80        State                Street

         Albany,                   New           York              12207-2543


         HOME            DEPOT                U.S.A.,                     INC.
         C/O            CORPORATION                            SERVICE                      COMPANY
         80        State                Street

         Albany,                New              York              12207-2543




                                                                                                                   1 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                               INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     3 of 10 PageID #: 12
                                                                               NYSCEF: 11/06/2019


         SUPREME              COURT                OF          THE          STATE                 OF       NEW         YORK
         COUNTY             OF       KINGS
         --------------------------------------x                                                                                                     Index                  No.:
         BORIS             KEANIMOV,


                                                                                                                                                     VERIFIED
                                                                                        Plaintiff,                                                   COMPLAINT


                                     -      against                     -



         THE         HOME          DEPOT,                    INC.,            AND            HOME              DEPOT
         U.S.A.,              INC.


                                                                                        Defendants.
         --------------------------------------x


                      Plaintiff,                             complaining                            of         the       defendants                       herein,                   by        his



         attorney,                   ERIC               H.           GREEN,             ESQ.,                  respectfully                        sets              forth            and


         alleges              as          follows:


                      1.           That            at          the          time             of          the         commencement                         of         this           action,


         plaintiff                   was           a         resident                   of          Kings              County,              City               and          State             of     New


         York.


                      2.           That            at          all          times                 herein               mentioned,                    defendant,                           THE        HOME



         DEPOT,             INC.,             was              a      domestic                      corporation                      duly            existing                       under            and



         by      virtue              of       the              Laws           of        the              State           of        New    York.


                      3.      That            at         all            times                herein                  mentioned               defendant,                             THE            HOME



         DEPOT,             INC.,             was              an       entity                    duly           organized                and          existing                       under            and



         by      virtue              of       the              laws           of        the              State           of        New    York.


                      4.      That            at         all            times                herein                  mentioned,                    defendant,                         THE           HOME



         DEPOT,             INC.,             owned                   property                      located                   at    550      Hamilton                        Avenue,                 Kings



         County,              City            and              State               of    New              York.




                                                                                                               2 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                            INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     4 of 10 PageID #: 13
                                                                               NYSCEF: 11/06/2019



                       5.       That         at             all             times              herein              mentioned,                          defendant,                     THE       HOME



         DEPOT,               INC.,          owned                        certain                 lands               located                 at       550          Hamilton                Avenue,


         Kings              County,                City                   and          State            of       New         York.


                       6.       That         at             all             times              herein              mentioned,                          defendant,                     THE       HOME



         DEPOT,               INC.,          owned                        certain                 lands            including                       a     parking               lot          located


         at      550          Hamilton                      Avenue,                     Kings                County,                 City          and            State        of      New        York.


                       7.       That         at             all             times              herein              mentioned,                          defendant,                     THE       HOME



         DEPOT,               INC.,          its                  agents,                   contractors                         and/or                 employees                    maintained


         certain                lands              located                        at        550         Hamilton                     Avenue,                 Kings          County,               City


         and       State               of    New                  York.


                       8.         That            at              all           times             herein               mentioned,                        defendant,                    THE        HOME



         DEPOT,               INC.,          its                  agents,                   contractors                         and/or                 employees                    maintained


         certain                lands              including                            a      parking                 lot           located                 at       550      Hamilton


         Avenue,                Kings             County,                        City             and         State             of       New           York.


                       9.       That         at             all            times               herein             mentioned,                           defendant,                    THE       HOME



         DEPOT,               INC.,               its               agents,                    contractors                           and/or              employees                   controlled


         certain                lands             located                        at         550         Hamilton                     Avenue,                 Kings          County,               City


         and       State              of     New              York.


                       10.            That             at           all          times             herein                mentioned,                          defendant,                  THE          HOME



         DEPOT,              INC.,                its               agents,                    contractors                           and/or              employees                   controlled


         certain                lands             including                             a      parking                 lot           located               at        550       Hamilton


         Avenue,                Kings             County,                        City             and         State             of      New            York.




                                                                                                              3 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                            INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     5 of 10 PageID #: 14
                                                                               NYSCEF: 11/06/2019



                     11.             That             at             all               times              herein             mentioned,                defendant,                       THE     HOME



         DEPOT,               INC.,             its                  agents,                        contractors                     and/or           employees                   managed


         certain                lands                 located                            at         550         Hamilton                 Avenue,             Kings         County,              City


         and       State               of       New                  York.


                     12.               That                at              all           times              herein             mentioned,                defendant,                      THE         HOME



         DEPOT,               INC.,             its                  agents,                        contractors                     and/or           employees                   managed


         certain                lands                 including                                 a     parking                lot         located         at          550       Hamilton


         Avenue,                Kings                 County,                            City             and        State          of       New     York.


                     13.             That             at             all               times              herein             mentioned,                defendant,                       THE     HOME



         DEPOT,               INC.,             its                  agents,                        contractors                     and/or           employees                   made


         repairs                located                         at               550          Hamilton                 Avenue,               Kings       County,                 City          and


         State           of          New        York.


                     14.               That                at              all           times              herein             mentioned,                defendant,                      THE         HOME



         DEPOT,               INC.,             its                  agents,                        contractors                     and/or           employees                   made


         repairs                to          certain                              lands              including                  a    parking            lot           located             at     550


         Hamilton                    Avenue,                         Kings                    County,                City          and       State       of          New       York.


                     15.             That         at                 all               times              herein             mentioned,                defendant,                       THE     HOME



         DEPOT,               INC.,             its                  agents,                        contractors                     and/or           employees                   constructed


         a     certain                post                 or          delineator                               at     or      near          the     exterior


         entrance/exit                            to                 The               Home          Depot             store             located         at          550       Hamilton


         Avenue,                Kings             County,                                City             and        State          of      New      York.




                                                                                                                     4 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                                          INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     6 of 10 PageID #: 15
                                                                               NYSCEF: 11/06/2019



                     16.               That              at         all                times                 herein                  mentioned,                           defendant,                    HOME


         DEPOT            U.S.A.,                   INC.,                   was                  a     domestic                      corporation                            duly          existing


         under            and          by         virtue                    of              the            Laws          of          the           State            of           New     York.


                     17.             That           at        all                 times                    herein                  mentioned                      defendant,                      HOME         DEPOT



         U.S.A.,                INC.,               was             an            entity                     duly             organized                      and            existing                  under           and


         by      virtue                of         the         laws                     of            the         State               of          New       York.


                     18.             That           at        all                 times                    herein                  mentioned,                       defendant,                        HOME


         DEPOT            U.S.A.,                   INC.,                   owned                      property                      located                 at           550       Hamilton


         Avenue,                Kings               County,                            City                and        State                 of      New           York.


                     19.             That           at        all                 times                    herein                  mentioned,                       defendant,                        HOME


         DEPOT            U.S.A.,                   INC.,                   owned                      certain                     lands             including                      a    parking               lot


         located                at          550          Hamilton                                Avenue,                 Kings                   County,                  City          and       State          of


        New        York.


                     20.             That           at        all                times                     herein                  mentioned,                       defendant,                        HOME


        DEPOT             U.S.A.,                   INC.,                   its                  agents,                 contractors                              and/or                employees


        maintained                          certain                       lands                      located                  at          550       Hamilton                      Avenue,              Kings



         County,                City              and         State                         of         New        York.


                     21.               That              at         all                times                 herein                 mentioned,                        defendant,                       HOME


        DEPOT             U.S.A.,                   INC.,                   its                  agents,                 contractors                              and/or                employees


        maintained                          certain                       lands                      including                       a     parking                  lot           located              at      550


        Hamilton                     Avenue,                  Kings                         County,                 City                 and        State             of         New          York.


                     22.             That           at        all                times                     herein               mentioned,                         defendant,                         HOME


        DEPOT             U.S.A.,                   INC.,                        its                 agents,                  contractors                           and/or               employees


        controlled                          certain                   lands                          located               at             550       Hamilton                     Avenue,               Kings



        County,                 City              and         State                     of            New         York.




                                                                                                                    5 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                                     INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     7 of 10 PageID #: 16
                                                                               NYSCEF: 11/06/2019



                      23.           That            at           all                 times               herein                 mentioned,                           defendant,                   HOME


         DEPOT          U.S.A.,                 INC.,                              its          agents,                  contractors                           and/or                employees


         controlled                      certain                       lands                    including                       a    parking                   lot           located              at      550


         Hamilton                Avenue,                   Kings                         County,                  City              and       State                  of      New       York.


                      24.         That         at          all                 times                herein                    mentioned,                       defendant,                      HOME


         DEPOT          U.S.A.,                 INC.,                        its              agents,               contractors                           and/or                   employees


         managed            certain                      lands                       located                 at          550         Hamilton                    Avenue,                  Kings



         County,            City              and          State                         of       New        York.


                      25.           That            at           all                 times               herein                 mentioned,                           defendant,                   HOME


         DEPOT          U.S.A.,                 INC.,                        its              agents,               contractors                           and/or                   employees


         managed            certain                      lands                       including                      a         parking               lot              located              at      550


         Hamilton                Avenue,                   Kings                         County,                  City              and       State                  of      New       York.


                      26.         That         at          all                 times                herein                    mentioned,                       defendant,                      HOME


         DEPOT          U.S.A.,                INC.                    its               agents,                  contractors                         and/or                   employees                  made


         repairs            to           certain                      lands                     located                  at         550      Hamilton                        Avenue,              Kings



         County,            City              and         State                          of       New       York.


                      27.          That             at          all                  times               herein                 mentioned,                       defendant,                       HOME


         DEPOT          U.S.A.,                INC.                   its                agents,                  contractors                         and/or                   employees                  made


         repairs            to           certain                      lands                     including                       a    parking                   lot           located              at      550


         Hamilton                Avenue,                  Kings                          County,                  City              and      State               of       New          York.


                      28.        That          at         all                  times                herein                    mentioned,                       defendant,                      HOME


         DEPOT          U.S.A.,                INC.,                     its                  agents,               contractors                           and/or                   employees


         constructed                      a    certain                              post            or      delineator                         at         or          near          the        exterior


         entrance/exit                         to         The                  Home               Depot             store                 located                at          550       Hamilton


        Avenue,             Kings              County,                               City           and       State                  of      New          York.




                                                                                                              6 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                                                            INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     8 of 10 PageID #: 17
                                                                               NYSCEF: 11/06/2019



                                                                                                 7"
                       29.                 That                    on            the                        day               of       November,                            2018,               while              plaintiff


         was         lawfully                       and                  properly                           exiting                         a     retail                   store                located                   at             550


         Hamilton                      Avenue,                           Kings                   County,                        City              and             State             of          New          York,                  he         was


         caused              to         be          precipitated                                            to           the           ground,                         thereby                  causing                   him             to



         sustain                  severe                      injuries                             as            hereinafter                                    set        forth.


                       30.               That                 the               defendant                                was           at         all             times             herein                   mentioned


         under           a        duty              to             maintain                             the              aforesaid                              retail              store               including                              the


         exterior                      entrance/exit                                             area,                   in        a        safe,                 proper                 and       secure                      manner,


         in       good            repair                      and                free              from                  obstruction,                                    hazzard                 and           defect.


                       31.               That                 the               defendant                                was           at         all             times             herein                   mentioned


         under           a        duty              to             maintain                            the               aforementioned                                        exterior


         entrance/exit                                   area                    in          a     safe,                      proper                  and             secure              manner,                    in             good


         repair              and             free                  from                 obstruction,                                        hazzard                      and        defect.


                       32.              That                  this                    occurrence                               and              the             injuries                   sustained                           by


         plaintiff                      were                  caused                         wholly                      and           solely                     by       the           negligence                            of         the


         defendant.


                       33.              That                  this                    action                     falls                 within                     one          or      more             of         the


         exceptions                        set                forth                     in         Section                         1602               of          the          CPLR.


                       34.              That                  as           result                      of          the             foregoing,                              plaintiff                         has          been


         damaged                  in       an            amount                         to        be          determined                                   in         excess              of       the


         jurisdiction                               of             all                lower                 courts.



                      WHEREFORE,                               plaintiff,                                    BORIS                 KHANTMOV,                             demands                 judgment                       against


         the          defendant                               in                an           amount                       to           be             determined                           in         excess                        of          the


         jurisdiction                               of              all                lower                  courts                    all                together                      with           the           costs                     and


         disbursements                                   of              this                action.




                                                                                                                               7 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                          INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.   1:20-cv-04813-AMD-CLP
                 1                  Document 1-2 Filed 10/08/20 Page RECEIVED
                                                                     9 of 10 PageID #: 18
                                                                               NYSCEF: 11/06/2019



         Dated:   October   25,   2019
                                                    ERIC       H.         GREEN,            ESQ.

                                                    Attorney                   for     Plaintiff




                                              By:   ERIC            .          REEN,        ESQ.
                                                    Pos        Of         ice        Address
                                                    295     Ma          ison         Avenue
                                                    New     York,                New     York      10017

                                                    (212)           532-2450




                                             8 of 9
FILED: KINGS COUNTY CLERK 11/06/2019 08:34 PM                                                                                                                                                               INDEX NO. 524369/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-04813-AMD-CLP
                1                  Document 1-2 Filed 10/08/20 Page 10 of 10 PageID
                                                                    RECEIVED        #: 11/06/2019
                                                                              NYSCEF:  19



                                                                                   ATTORNEY'                       S      VERIFICATION




                          I,      the              undersigned,                                    am       an         attorney                       admitted                      to       practice                    in


         the        Courts                    of          New              York          State,                   and        say              that:


                          I     am       the              attorney                       of           record,                or          of           counsel                  with               the


         attorney(s)                               of        record                    for            plaintiff(s).


                          I     have               read               the         annexed                        Summons                 and              Verified                       Complaint                  and


         know             the         contents                             thereof                    and         the        same               are             true           to          my       knowledge,


         except                 those                   matters                   therein                     which               are           stated                  to          be       alleged                on


         information                               and            belief,                     and           as       to      those                   matters                   I         believe                them          to


         be       true.                  My             belief,                   as          to        those              matters                        therein                   not           stated           upon


         knowledge                       is             based               upon              the           following:


                          Interviews                              and/or                 discussions                              with                the         plaintiff                         and         papers


         and/or                 documents                             in      the             file.


                          The         reason                      I        make          this               affirmation                               instead                  of          plaintiff                    is


         because                  said                  plaintiff                        resides                     outside                    of          the         county                    from          where


         your          deponent                           maintains                           his           office                for           the             practice                     of          law.


         Dated:                 October                      25,            2019
                                New           York,                   New         York


                                                                                                                               ERIC                  H.         GREEN,                ESQ.
                                                                                                                               Atto                         y           r      Plaintiff




                                                                                                                     By:       ERWGREEN,                                              ESQ.
                                                                                                                                  Post               Office                  Address
                                                                                                                               295             Madison                      Avenue
                                                                                                                               New              York,                  New          York           10017

                                                                                                                                  (212)                   532-2450




                                                                                                                   9 of 9
